Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 10/28/2021. Claims 1-4, 7-8, 12-14 and 17-18 have been amended, claims 1-20 are currently pending.
	
Response to Arguments
In light of Applicant’s amendments to the specification, the objection to paragraph [0065] has been withdrawn.
In light of Applicant’s amendment, the objection to claim 12 has been withdrawn.
In light of Applicant’s amendments, the 112(b) rejections of claims 1-4 have been withdrawn.
Applicant’s amendments and arguments regarding the 101 rejection have been fully considered but they are not persuasive. Applicant argues on page 7 that the human mind cannot monitor the operation of a machine learning model with a target application and generate metrics to reflect the accuracy and usage of predictions made during operation of the machine learning model. On page 8 the Applicant argues that machine learning is too complex to be performed in as a mental step and that monitoring the operation of a machine learning model cannot be performed as a mental step because those calculations are so complex. However, the claim does not require a complex model – the broadest reasonable interpretation 
The 101 rejection has been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.
Applicant’s amendments and arguments regarding the prior art rejection have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on pages 11-12 that Bigaj does not teach a metric that reflects an inability of a machine learning model to make a prediction or a metric that reflects usage of predictions made by a machine learning model. For the former, the difference between measuring an ability to make a prediction and an inability to make a prediction is not defined by the claims or the specification (see the 112(a) analysis of this limitation). The broadest reasonable interpretation of an “inability to make predictions” includes a scenario where receiving an error means that the model is not successfully making predictions. For the latter, the broadest reasonable interpretation of a metric that “reflects usage of predictions made” can be a measure of accuracy, as inaccurate predictions would not be used by a model.

Regarding claims 8-9, Applicant argues on pages 14-15 that Wasiq is non-analogous art because it pertains to the field of computer security. However, Wasiq, Joseph, and Bigaj are all within the software development field, more specifically they are directed to monitoring software conditions and identifying triggering conditions that require further review or updates. Applicant has also argued that because Wasiq is monitoring a source code repository for changes that is not analogous to the invention, however, paragraphs [0032]-[0039] of the Applicant’s specification are a description of how the source code used by the machine learning model is uploaded and monitored in a source code repository. Therefore, one of ordinary skill would understand that the process of monitoring code churn in Wasiq is analogous to the process of monitoring code churn in the claims.
Regarding claims 10-11, Applicant argues on pages 15-16 that the source code changes in Woulfe are features of the training dataset that is input to the learning model, and not measuring code churn based on changes made to features extracted from the last training dataset. However, Woulfe is only relied upon to teach extracting the context and features of 
The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12, and 17 have been amended to recite that the tracking or monitoring the inability of the machine learning model to make predictions. However, the specification does not describe how the invention tracks or monitors an inability to make predictions in a way that would be different from how one of ordinary skill in the art would track or monitor the ability to make predictions, as described in at least paragraphs [0075] and [0079] of the specification. Additionally, in claim 12 recites retraining the machine learning model when the inability of the machine learning model to make predictions is below a first threshold.  This limitation is unclear, considering that finding an inability to be below a threshold would be equivalent to finding that an ability to make predictions is above a threshold, which would indicate that the model is successful and does not need to be retrained. For purposes of prior art examination, Examiner is interpreting that the invention monitors or tracks the ability of the machine learning model to make predictions and retrains when that ability falls below a threshold.
Claims 2-11, 13-16, and 18-20 are rejected because they do not overcome the deficiencies of the claims they depend on. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101. Claims 1-11 are directed to a system, claims 12-16 are directed to a method, and claims 17-20 are directed to a computing device; therefore, claims 1-20 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). Claims 1-20 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
Claim 1:
Step 1: Claim 1 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
monitor operation of a machine learning model with a target application (mental step directed to observation; a person could monitor operation of a machine learning model in their mind. Examiner’s Note: the target application is interpreted as a generic computer function, the broadest reasonable interpretation of this limitation is mere instructions to apply an abstract idea using a generic computer (see MPEP 2106.05(f));
during operation of the machine learning model with the target application, generate a first metric that reflects an inability of the machine learning model to make a prediction for a given input in the target application (generating a metric may be a mathematical calculation if the metric is numerical, or it may be a mental step if the metric is qualitative, a person could generate this metric in their mind while the machine learning model is operating);
generate a second metric that reflects usage of the predictions made by the machine learning model in the target application (generating a metric may be a mathematical calculation if the metric is numerical, or it may be a mental step if the metric is qualitative).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
one or more processors;
at least one memory device communicatively coupled to the one or more processors;
and one or more programs, wherein the one or more programs are stored in the memory device and configured to be executed by the one or more processors, the one or more programs including instructions (processors and a memory device containing programs are interpreted as generic computer components (see MPEP 2106.05(d)(II)));
and when the first metric or the second metric falls below a threshold, retrain the machine learning model with a new training dataset. Retraining a machine learning model is interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 1 recites the following additional elements:
one or more processors;
at least one memory device communicatively coupled to the one or more processors;
and one or more programs, wherein the one or more programs are stored in the memory device and configured to be executed by the one or more processors, the one or more programs including instructions (processors and a memory device containing programs are interpreted as generic computer components (see MPEP 2106.05(d)(II)));
and when the first metric or the second metric falls below a threshold, retrain the machine learning model with a new training dataset. Retraining a machine learning model is interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not amount to significantly more.
Claim 12:
Step 1: Claim 12 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 12 recites the following abstract ideas:
tracking operation of a machine learning model with a target application by monitoring accuracy of predictions made by the machine learning model and inability of the machine learning model to make predictions (mental step directed to observation, evaluation; a person could track the operation of a machine learning model and monitor prediction accuracy and the ability of the machine learning model to make predictions in their mind);
and tracking changes made to a training dataset used to train the machine learning model since the machine learning model was last trained (mental step directed to observation, evaluation; a person could track changes made to a dataset in their mind).
Step 2A, Prong 2: Claim 12 recites the following additional elements:
a computing device having at least one processor and a memory (generic computer components (see MPEP 2106.05(d)(II)));
and retraining the machine learning model with an updated training dataset, when the accuracy of the predictions made by the machine learning model and/or the inability of the machine learning model to make predictions is below a first threshold or when the amount of changes that have been made to the training dataset since the machine learning model was last trained exceeds a second threshold. This is interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 12 recites the following additional elements:
a computing device having at least one processor and a memory (generic computer components (see MPEP 2106.05(d)(II)));
and retraining the machine learning model with an updated training dataset, when the accuracy of the predictions made by the machine learning model and/or the inability of the machine learning model to make predictions is below a first threshold or when the amount of changes that have been made to the training dataset since the machine learning model was last trained exceeds a second threshold. This is interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not amount to significantly more.
Claim 17:
Step 1: Claim 17 is directed to a computing device; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 17 recites the following abstract ideas:
during operation of the machine learning model in the inference system, track predictions made by the machine learning model that are used by the inference system, and track inability of the machine learning model to make a prediction (mental step directed to observation, evaluation; a person could track the operation of a machine learning model and monitor prediction accuracy and the ability of the machine learning model to make predictions in their mind while the machine learning model is operating);
monitor code churn of the initial training dataset after the machine learning model was last trained (mental step directed to observation, evaluation; a person could monitor changes made to a dataset in their mind).
Step 2A, Prong 2: Claim 17 recites the following additional elements:
at least one processor coupled to at least one memory device (generic computer components (see MPEP 2106.05(d)(II));
train a machine learning model based on an initial training dataset;
utilize the machine learning model in an inference system that generates source code; 
upon the code churn exceeding a first threshold, retrain the machine learning model with an updated training dataset
when the inference system fails to accept a second threshold number of predictions made by the machine learning model, retrain the machine learning model with the updated training dataset;
and when a number of times the machine learning model fails to make predictions exceeds a third threshold, retrain the machine learning model with the updated training dataset. Training, utilizing, and retraining a machine learning model are interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 17 recites the following additional elements:
at least one processor coupled to at least one memory device (generic computer components (see MPEP 2106.05(d)(II));
train a machine learning model based on an initial training dataset;
utilize the machine learning model in an inference system that generates source code; 
upon the code churn exceeding a first threshold, retrain the machine learning model with an updated training dataset
when the inference system fails to accept a second threshold number of predictions made by the machine learning model, retrain the machine learning model with the updated training dataset;
and when a number of times the machine learning model fails to make predictions exceeds a third threshold, retrain the machine learning model with the updated training dataset. Training, utilizing, and retraining a machine learning model are interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not amount to significantly more.
The independent claims are not patent eligible.
Dependent claims 2-11, 13-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the following abstract ideas:
the second metric represents a ratio of a number of predictions selected by the target application over a total number of predictions made by the machine learning model (a ratio of the number of predictions that are selected over the total number of predictions made is a mathematical relationship (see MPEP 2106.04(a)(2)(I)).
Step 2A, Prong 2: Claim 2 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 2 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 3:
Step 1: Claim 3 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the following abstract ideas:
the second metric represents a ratio of a number of times highest-ranked predictions are selected by the target application over a total number of predictions made by the machine learning model (a ratio of the number of times highest ranked predictions are selected over the total number of predictions made is a mathematical relationship (see MPEP 2106.04(a)(2)(I)).
Step 2A, Prong 2: Claim 3 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 3 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 4:
Step 1: Claim 4 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
the first metric represents a ratio of a number of predictions made by the machine learning model over a total number of predictions requested by the target application (a ratio of number of predictions over a total number of predictions requested is a mathematical relationship (see MPEP 2106.04(a)(2)(I)).
Step 2A, Prong 2: Claim 4 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 4 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 5:
Step 1: Claim 5 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
generate a first threshold for the first metric based on a plurality of first metrics made over a first time period, wherein the first threshold is within twice a standard deviation of a mean of the plurality of first metrics (generating a threshold based on a plurality of metrics is a mathematical calculation; the threshold being within twice a standard deviation of a mean is a mathematical relationship (see MPEP 2106.04(a)(2)(I)).
Step 2A, Prong 2: Claim 5 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 5 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 6:
Step 1: Claim 6 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the following abstract ideas:
generate a second threshold for the second metric based on a plurality of second metrics made over a second time period, wherein the second threshold is within twice a standard deviation of a mean of the plurality of the second metrics (generating a threshold based on a plurality of metrics is a mathematical calculation; the threshold being within twice a standard deviation of a mean is a mathematical relationship (see MPEP 2106.04(a)(2)(I)).
Step 2A, Prong 2: Claim 6 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 6 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 7:
Step 1: Claim 7 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the following abstract ideas:
monitor changes made to a training dataset used to train the machine learning model after the machine learning model was last trained (mental step directed to evaluation, judgment; a person could monitor the changes made to a dataset in their mind).
Step 2A, Prong 2: Claim 7 recites the following additional elements:
when the changes made to the training dataset have increased beyond a third threshold, retrain the machine learning model with an updated training dataset. These are interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 7 recites the following additional elements:
when the changes made to the training dataset have increased beyond a third threshold, retrain the machine learning model with an updated training dataset. These are interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not amount to significantly more.
	Claim 8:
Step 1: Claim 8 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the following abstract ideas:
monitor code churn of the training dataset used to train the machine learning model since the model was last trained (mental step directed to evaluation, judgment; a person could monitor the amount of code churn in their mind).
Step 2A, Prong 2: Claim 8 recites the following additional elements:
retrain the machine learning model when the code churn exceeds a fourth threshold. These are interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 8 recites the following additional elements:
retrain the machine learning model when the code churn exceeds a fourth threshold. These are interpreted as well-understood, conventional activity (see MPEP 2106.05(d)) as shown by Bigaj (US 20190130303 A1) in paragraph [0004]. Bigaj states “It's common to use different model evaluation methods to calculate metrics and based on the values determine if the underlying machine learning model is still performing well. The threshold values used by selected metrics may be helpful to determine when the model is considered to have low-quality and require re-training”. Therefore, these elements do not amount to significantly more.
	Claim 9:
Step 1: Claim 9 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 9 recites the following abstract ideas:
measure the code churn as a ratio of a number of lines of source code changed in the training dataset over a number of lines of source code in the training dataset (mental step directed to evaluation, judgment – the ratio of lines of source code changed to the total number of lines of source code is a mathematical relationship; a person could determine the amount of code churn in their mind based on that seeing or calculating that ratio).
Step 2A, Prong 2: Claim 9 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 9 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 10:
Step 1: Claim 10 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the following abstract ideas:
measure the code churn based on an amount of changes made to features extracted from the last training dataset since last training (mental step directed to evaluation, judgment; a person could determine the amount of code churn in their mind based on seeing the changes made to features extracted from the dataset).
Step 2A, Prong 2: Claim 10 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 10 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 11:
Step 1: Claim 11 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 11 recites the following abstract ideas:
detect the amount of changes made to the features extracted from the last training dataset using an abstract syntax tree representation of changes made since the last training (mental step directed to evaluation, judgment; a person could determine how the features extracted from the dataset have changed in their mind based on seeing the abstract syntax tree representation of changes made).
Step 2A, Prong 2: Claim 11 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 11 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 13 is a method claim and its limitation is included in claim 2. Claim 13 is rejected for the same reasons as claim 2.
	Claim 14 is a method claim and its limitation is included in claim 4. Claim 14 is rejected for the same reasons as claim 4.
	Claim 15 is a method claim and its limitation is included in claim 9. Claim 15 is rejected for the same reasons as claim 9.
	Claim 16:
Step 1: Claim 16 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 16 recites the following abstract ideas:
computing code churn as a measure of changes made to the training dataset, the code churn based on name changes to features extracted from the training dataset, the features including a method, class and/or property extracted from the training dataset (mental step directed to evaluation, judgment; a person could determine how much source code has changed in their mind based on seeing name changes to features extracted from the dataset).
Step 2A, Prong 2: Claim 16 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 16 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 18 is a computing device claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
Claim 19 is a computing device claim and its limitation is included in claim 10. Claim 19 is rejected for the same reasons as claim 10.
Claim 20:
Step 1: Claim 20 is directed to a computing device; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 20 recites the following abstract ideas:
determine the code churn of the initial training dataset as a function of changes detected from a syntactic representation of source code in the initial training dataset (mental step directed to evaluation, judgment; a person could determine how much source code has changed in their mind based on seeing a syntactic representation of the source code).
Step 2A, Prong 2: Claim 20 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 20 does not recite any additional elements and therefore does not amount to significantly more.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20200184494 A1, herein Joseph) in view of Bigaj et al (US 20190130303 A1, herein Bigaj).
Regarding claim 1, Joseph teaches a system comprising: one or more processors; at least one memory device communicatively coupled to the one or more processors; and one or more programs, wherein the one or more programs are stored in the memory device and configured to be executed by the one or more processors (para. [0063] recites computer system 510 includes an interconnect bus 505 (or other communication mechanism for communicating information) and one or more processor(s) 501 coupled with the interconnect bus 505 for processing information. Computer system 510 also includes a memory system 502 coupled with the one or more processors 501 via the interconnect bus 505. Memory system 502 is configured to store information and instructions to be executed by processor 501, including information and instructions for performing the techniques described above), the one or more programs including instructions that: 
monitor operation of a machine learning model with a target application (para. [0021] recites the system can also be configured to constantly process data received over the network in order to forecast demand based on a constantly evolving dataset. In such cases the system can monitor the network for one or more triggering events that may initiate a model reevaluation and retraining or reselection process (i.e. monitoring the operation of a machine learning model)); 
and when the first metric or the second metric falls below a threshold, retrain the machine learning model with a new training dataset (para. [0043] recites the observer unit 325 communicates with the model (re-)training component 111 via connection 328 to train/retrain the selected model 330 whenever the accuracy of the demand forecasts output by the model 330 falls to a specified level or threshold (i.e. retraining the model when a given metric falls below a given threshold)).
However, Joseph does not explicitly teach during operation of the machine learning model with the target application, generating a first metric that reflects an inability of the machine learning model to make a prediction for a given input in the target application; and generating a second metric that reflects usage of the predictions made by the machine learning model in the target application.
Bigaj teaches during operation of the machine learning model with the target application, generating a first metric that reflects an inability of the machine learning model to make a prediction for a given input in the target application (fig. 2 depicts a flowchart showing how evaluation metrics are generated during operation of the machine learning model. Para. [0020] recites the term 'model quality metric' may denote-in the mathematical sense-a distance function between rear, measured values and values generated out of a model comprising a plurality of parameters. The matrix may, e.g., be related to an accuracy of the method if compared to really measured values or to an error rate (i.e. the metric being an error rate would reflect the ability of the machine learning model to make a prediction, if the error rate is high then the model is not making predictions – see 112(a) rejection for analysis of an “inability to make predictions). Para. [0030] recites advantageously, different model quality metrics may be used as part of the proposed method and system. Thus, a quality of the machine learning model may be evaluated under different aspects, i.e., on the different metrics); 
and generating a second metric that reflects usage of the predictions made by the machine learning model in the target application (para. [0020] The term 'model quality metric' may denote-in the mathematical sense-a distance function between rear, measured values and values generated out of a model comprising a plurality of parameters. The matrix may, e.g., be related to an accuracy of the method if compared to really measured values or to an error rate (i.e. the metric being related to accuracy would reflect the usability of predictions made, as inaccurate predictions would not be usable). Para. [0030] recites advantageously, different model quality metrics may be used as part of the proposed method and system. Thus, a quality of the machine learning model may be evaluated under different aspects, i.e., on the different metrics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the model quality metrics from Bigaj with the retraining system from Joseph. Joseph uses accuracy metrics and monitors changes to a dataset to determine when machine learning models need to be retrained, but does not specify the types of metrics used to do so. One of ordinary skill would benefit from using Bigaj’s metrics to improve the accuracy of identifying when the system from Joseph needs to retrain the models.
Regarding claim 7, the combination of Joseph and Bigaj teaches the system according to claim 1, wherein the one or more programs include further instructions that: monitor changes made to a training dataset used to train the machine learning model after the machine learning model was last trained (Joseph para. [0021] recites the system can also be configured to constantly process data received over the network in order to forecast demand based on a constantly evolving dataset. In such cases the system can monitor the network for one or more triggering events that may initiate a model reevaluation and retraining or reselection process. The various triggering events can also be configured by users according to their particular system environment and dataset(s) (i.e. monitoring changes made to a dataset)); and when the changes made to the training dataset have increased beyond a threshold, retrain the machine learning model with an updated training dataset (Joseph para. [0021] recites the system can also be configured to constantly process data received over the network in order to forecast demand based on a constantly evolving dataset. In such cases the system can monitor the network for one or more triggering events that may initiate a model reevaluation and retraining or reselection process (i.e. one or more triggering events would include up to three thresholds). The various triggering events can also be configured by users according to their particular system environment and dataset(s). For instance, triggering events may include such things as updates or other changes to the dataset(s), changes in the accuracy of the machine learning results, or when new data sources are added (or removed) on the network(s) that provide data to the system (i.e. when changes are made the dataset, retrain the machine learning model)).
Regarding claim 12, Joseph teaches a method (para. [0007] recites the innovative techniques described in this disclosure are directed to systems, methods and computer-readable media for computing demand forecasts based on machine learning techniques), comprising: 
tracking, by a computing device having at least one processor and a memory, operation of a machine learning model with a target application (para. [0021] recites the system can also be configured to constantly process data received over the network in order to forecast demand based on a constantly evolving dataset. In such cases the system can monitor the network for one or more triggering events that may initiate a model reevaluation and retraining or reselection process (i.e. tracking the operation of a machine learning model)); 
tracking changes made to a training dataset used to train the machine learning model since the machine learning model was last trained (para. [0021] recites the system can also be configured to constantly process data received over the network in order to forecast demand based on a constantly evolving dataset. In such cases the system can monitor the network for one or more triggering events that may initiate a model reevaluation and retraining or reselection process. The various triggering events can also be configured by users according to their particular system environment and dataset(s). For instance, triggering events may include such things as updates or other changes to the dataset(s), changes in the accuracy of the machine learning results, or when new data sources are added (or removed) on the network(s) that provide data to the system (i.e. tracking changes made to a dataset)); 
and retraining the machine learning model with an updated training dataset, when the accuracy of the predictions made by the machine learning model and/or the inability of the machine learning model to make predictions is below a first threshold or when the amount of changes that have been made to the training dataset since the machine learning model was last trained exceeds a second threshold (para. [0043] recites the observer unit 325 communicates with the model (re-)training component 111 via connection 328 to train/retrain the selected model 330 whenever the accuracy of the demand forecasts output by the model 330 falls to a specified level or threshold (i.e. retraining the model when the accuracy of the predictions falls below a threshold)).
However, Joseph does not explicitly teach wherein monitoring accuracy of predictions made by the machine learning model and inability of the machine learning model to make predictions.
Bigaj teaches monitoring accuracy of predictions made by the machine learning model and inability of the machine learning model to make predictions (para. [0020] recites the term 'model quality metric' may denote-in the mathematical sense-a distance function between rear, measured values and values generated out of a model comprising a plurality of parameters. The matrix may, e.g., be related to an accuracy of the method if compared to really measured values or to an error rate (i.e. as noted in the analysis of claim 1 the metric being related to accuracy would reflect the accuracy of predictions made; the metric being an error rate would reflect the ability of the machine learning model to make a prediction)).
See claim 1 for motivation to combine.
	
Claims 2, 4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20200184494 A1, herein Joseph) in view of Bigaj et al (US 20190130303 A1, herein Bigaj), in further view of Craswell (“Success at n”, herein Craswell).
Regarding claim 2, the combination of Joseph and Bigaj teaches the system of claim 1.
However, the combination of Joseph and Bigaj does not explicitly teach wherein the second metric represents a ratio of a number of predictions selected by the target application over a total number of predictions made by the machine learning model.
Craswell teaches wherein the second metric represents a ratio of a number of predictions selected by the target application over a total number of predictions made by the machine learning model (para. 1 recites “Success at n is an information retrieval relevance measure, equal to 1 if the top-n documents contain a relevant document and 0 otherwise. When averaged across multiple queries, the success rate at n indicates how often something relevant was retrieved within the top-n” (i.e. a ratio of selected predictions over the total number of predictions)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using Craswell as the metric used by Joseph (as modified by Bigaj) to retrain machine learning models. Joseph and Bigaj discuss accuracy metrics, but do not specify that the accuracy is based on a ratio of predictions. While Craswell describes the success metric in the field of information retrieval, statistical performance metrics such as success, precision, recall, etc. would be known to one of ordinary skill in the art as being relevant to any field related to calculating the performance. One of ordinary skill would benefit from using a success metric like the one described in Craswell in order to specifically calculate when relevant predictions are selected by the model, which would improve the overall ability of the system to determine when to retrain models.
Regarding claim 4, the combination of Joseph, Bigaj, and Craswell teaches the system according to claim 2, wherein the first metric represents a ratio of a number of predictions made by the machine learning model over a total number of predictions requested by the target application (Craswell para. 1 recites “Success at n is an information retrieval relevance measure, equal to 1 if the top-n documents contain a relevant document and 0 otherwise. When averaged across multiple queries, the success rate at n indicates how often something relevant was retrieved within the top-n” (i.e. a success metric could also include a ratio that reflects when predictions are made versus when predictions are requested)).
Claim 13 is a method claim and its limitation is included in claim 2. Claim 13 is rejected for the same reasons as claim 2.
Claim 14 is a method claim and its limitation is included in claim 4. Claim 14 is rejected for the same reasons as claim 4.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20200184494 A1, herein Joseph) in view of Bigaj et al (US 20190130303 A1, herein Bigaj), in further view of Craswell (“Mean Reciprocal Rank”, herein Craswell).
Regarding claim 3, the combination of Joseph and Bigaj teaches the system of claim 1.
However, the combination of Joseph and Bigaj does not teach wherein the second metric represents a ratio of a number of times highest-ranked predictions are selected by the target application over a total number of predictions made by the machine learning model.
Craswell teaches wherein the second metric represents a ratio of a number of times highest-ranked predictions are selected by the target application over a total number of predictions made by the machine learning model (para. 1 recites “The Reciprocal Rank (RR) information retrieval measure calculates the reciprocal of the rank at which the first relevant document was retrieved. RR is 1 if a relevant document was retrieved at rank 1, if not it is 0.5 if a relevant document was retrieved at rank 2 and so on. When averaged across queries, the measure is called the Mean Reciprocal Rank (MRR)” (i.e. the highest ranked predictions can be identified when computing the accuracy metric)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the mean reciprocal rank from Craswell as the metric used by Joseph (as modified by Bigaj) to retrain machine learning models. Joseph paragraph [0009] discusses a metric related to the effectiveness of the machine learning models, but does not specify that the metric is based on a ratio of predictions. One of ordinary skill would benefit from using the mean reciprocal rank in order to determine when predictions are being used by the model, which would improve the overall ability of the system to determine when to retrain the model.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20200184494 A1, herein Joseph) in view of Bigaj et al (US 20190130303 A1, herein Bigaj), in further view of Upton et al (“A Dictionary of Statistics”, herein Upton).
Regarding claim 5, the combination of Joseph and Bigaj teaches the system of claim 1, wherein the one or more programs include further instructions that: generate a first threshold for the first metric based on a plurality of first metrics made over a first time period (Bigaj para. [0031] recites a combination of the results of the different forwards may allow determining an adapted threshold value for a decision regarding a retraining of the machine learning model. Hence, the threshold value-which is one of the most important parameters for an autonomous machine learning process-for the retraining may be constantly adapted over time (i.e. the threshold is generated based on a plurality of metrics over a first time period)).
However, the combination of Joseph and Bigaj does not explicitly teach wherein the first threshold is within twice a standard deviation of a mean of the plurality of first metrics.
Upton teaches wherein the first threshold is within twice a standard deviation of a mean of the plurality of first metrics (the entry for “two sigma rule” recites an empirical rule stating that, for many reasonably symmetric unimodal distributions, approximately 95% of the population lies within two standard deviations of the mean).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the two sigma rule to generate thresholds for the retraining system from Joseph as modified by Bigaj. The two sigma rule would allow one of ordinary skill to ensure that the probability of a prediction being correct was with a standard confidence level, which would allow the system to identify when retraining models is needed with greater accuracy.
Regarding claim 6, the combination of Joseph and Bigaj teaches the system of claim 1, wherein the one or more programs include further instructions that: generate a second threshold for the second metric based on a plurality of second metrics made over a second time period (Bigaj para. [0031] recites a combination of the results of the different forwards may allow determining an adapted threshold value for a decision regarding a retraining of the machine learning model. Hence, the threshold value-which is one of the most important parameters for an autonomous machine learning process-for the retraining may be constantly adapted over time (i.e. the threshold is generated based on a plurality of metrics over a second time period)).
However, the combination of Joseph and Bigaj does not explicitly teach wherein the second threshold is within twice a standard deviation of a mean of the plurality of the second metrics.
Upton teaches wherein the second threshold is within twice a standard deviation of a mean of the plurality of the second metrics (the entry for “two sigma rule” recites an empirical rule stating that, for many reasonably symmetric unimodal distributions, approximately 95% of the population lies within two standard deviations of the mean).
	See claim 5 for motivation to combine.
	
Claims 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20200184494 A1, herein Joseph in view of Bigaj et al (US 20190130303 A1, herein Bigaj), in further view of Wasiq et al (US 10409995 B1, herein Wasiq).
Regarding claim 8, the combination of Joseph and Bigaj teaches the system according to claim 1, wherein retraining the machine learning model when the code churn exceeds a fourth threshold (Joseph para. [0039] recites the observer component 325 monitors changes in the dataset(s) 322 and other external factors 318 and based thereon determines whether to initiate a model retraining process via component 111 or a model reselection process via component 113 (i.e. retraining a model when a threshold is exceeded. Examiner’s Note: Joseph does not teach code churn specifically, but does teach tracking changes to a dataset, which one of ordinary skill would recognize as analogous to tracking code churn)).
The combination of Joseph and Bigaj does not teach that the one or more programs include further instructions that: monitor code churn of the training dataset used to train the machine learning model since the model was last trained.
	Wasiq teaches monitoring code churn of the training dataset used to train the machine learning model since the model was last trained (Col. 3, lines 62-66 recite as a result of detecting or being notified of the change to the service associated with the source code 102, the monitor 106 compares the source code 102 with a preceding version of the source code 102 and calculates a weight for the code change (i.e. monitoring code churn of the dataset)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the method of monitoring code churn from Wasiq to improve the retraining system from Joseph as modified by Bigaj. Joseph teaches monitoring changes in a data set and retraining if the changes surpass a threshold, but does not specifically teach monitoring code churn. One of ordinary skill would benefit from using the method of monitoring code churn from Wasiq to specifically identify the amount of change to a data set (i.e. counting the number of lines of code that have changed) in order to more accurately determine when retraining is required.
Regarding claim 9, the combination of Joseph, Bigaj, and Wasiq teaches the system according to claim 8, wherein the one or more programs include further instructions that: measure the code churn as a ratio of a number of lines of source code changed in the training dataset over a number of lines of source code in the training dataset (Wasiq col. 3 lines 62-67 – col. 4, lines 1-10 recite as a result of detecting or being notified of the change to the service associated with the source code 102, the monitor 106 compares the source code 102 with a preceding version of the source code 102 and calculates a weight for the code change (also referred to as "code churn weight"). The weight assigned to the change may be based on a number of lines changed between the versions of the source code (i.e. measuring code churn as a ratio of lines of source code changed over the total number of lines of source code), a security classification for the source code, the track record for safe/unsafe code by the software developer, track record of the software program associated with the source code, whether the software program associated with the source code processes sensitive data, particular permissions or privileges granted to the service, whether the software program associated with the source code has access to encryption or decryption keys, or whether the source code 10 has been verified by an information security team, and so on).
Claim 15 is a method claim and its limitation is included in claim 9. Claim 15 is rejected for the same reasons as claim 9.

Claims 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20200184494 A1, herein Joseph) in view of Bigaj et al (US 20190130303 A1, herein Bigaj) in further view of Wasiq et al (US 10409995 B1, herein Wasiq), in further view of Woulfe (US 20200341755 A1, herein Woulfe).
Regarding claim 10, the combination of Joseph, Bigaj, and Wasiq teaches the system of claim 8.
However, the combination of Joseph, Bigaj, and Wasiq does not explicitly teach measuring the code churn based on an amount of changes made to features extracted from the last training dataset since last training.
Woulfe teaches measuring the code churn based on an amount of changes made to features extracted from the last training dataset since last training (para. [0039] recites the code feature extraction engine 112 parses a segment of the source code which includes the changed lines of the source code in the pull request and a pre-configured number of lines before and after the changed lines. The code segment not only represents the changed source code but also the context of the changed source code which is useful in detecting coding patterns (i.e. measuring code churn based on changes made to extracted features)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the feature extraction methods from Woulfe to improve the code churn monitoring system from Wasiq, which in turn improves the retraining system of Joseph as modified by Bigaj. Joseph teaches monitoring changes in a dataset in order to trigger retraining machine learning models, and Wasiq teaches specifically monitoring code churn, but neither teach measuring code churn based on extracted features or syntactic representation of code. One of ordinary skill would benefit from adding Woulfe’s methods of feature extraction and syntactic representation in order to include more ways of identifying when code churn has occurred and more accurately determine when machine learning models should be retrained.
Regarding claim 11, the combination of Joseph, Bigaj, Wasiq, and Woulfe teaches the system according to claim 10, wherein the one or more programs include further instructions that: detect the amount of changes made to the features extracted from the last training dataset using an abstract syntax tree representation of changes made since the last training (Woulfe para. [0026] recites the code feature extraction engine 112 generates an abstract syntax tree (AST) 118 representing the context of the changed code and formats this context into a token sequence 126. The context includes the changed code and several lines of source code preceding and succeeding the changed code. The code feature extraction engine 112 also obtains the method, class, interface and/or namespace of the changed code which is referred to as the additional elements and input into a feature vector as well (i.e. detecting changes made to extracted features using an abstract syntax tree)).
Regarding claim 16, the combination of Joseph, Bigaj, and Wasiq teaches method of claim 12, further comprising: computing code churn as a measure of changes made to the training dataset (Wasiq col. 3, lines 62-66 recite as a result of detecting or being notified of the change to the service associated with the source code 102, the monitor 106 compares the source code 102 with a preceding version of the source code 102 and calculates a weight for the code change (i.e. computing code churn as a measure of changes made)).
However, the combination of Joseph, Bigaj, and Wasiq does not explicitly teach that the code churn is based on name changes to features extracted from the training dataset, the features including a method, class and/or property extracted from the training dataset.
Woulfe teaches that the code churn is based on name changes to features extracted from the training dataset, the features including a method, class and/or property extracted from the training dataset (Woulfe para. [0026] recites the code feature extraction engine 112 generates an abstract syntax tree (AST) 118 representing the context of the changed code and formats this context into a token sequence 126. The context includes the changed code and several lines of source code preceding and succeeding the changed code. The code feature extraction engine 112 also obtains the method, class, interface and/or namespace of the changed code which is referred to as the additional elements and input into a feature vector as well (i.e. the context of the changed code (a.k.a. the code churn) is based on extracted features which include the method and class of the changed code)).
See claim 10 for motivation to combine.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20200184494 A1, herein Joseph in view of Bigaj et al (US 20190130303 A1, herein Bigaj), in further view of Assulin et al (WO 2015105498 A1, herein Assulin) in further view of Wasiq et al (US 10409995 B1, herein Wasiq).
Regarding claim 17, Joseph teaches a computing device, comprising: at least one processor coupled to at least one memory device (para. [0063] recites computer system 510 includes an interconnect bus 505 (or other communication mechanism for communicating information) and one or more processor(s) 501 coupled with the interconnect bus 505 for processing information. Computer system 510 also includes a memory system 502 coupled with the one or more processors 501 via the interconnect bus 505. Memory system 502 is configured to store information and instructions to be executed by processor 501, including information and instructions for performing the techniques described above); the at least one processor configured to perform actions that: 
train a machine learning model based on an initial training dataset (para. [0019] recites a system according to the innovative techniques described in this disclosure can be configured to select a machine learning model that provides the best or most optimized demand forecast results for a particular dataset (i.e. training a machine learning model based on an initial dataset)); 
upon the code churn exceeding a first threshold, retrain the machine learning model with an updated training dataset (Joseph para. [0039] recites the observer component 325 monitors changes in the dataset(s) 322 and other external factors 318 and based thereon determines whether to initiate a model retraining process via component 111 or a model reselection process via component 113 (i.e. retraining a model when a threshold is exceeded. Examiner’s Note: Joseph does not teach code churn specifically, but does teach tracking changes to a dataset, which one of ordinary skill would recognize as analogous to tracking code churn)).
However, Joseph does not explicitly teach utilizing the machine learning model in an inference system that generates source code.
	Assulin teaches utilizing the machine learning model in an inference system that generates source code (fig. 2 and para. [0020] recite after learning module 114 is trained, the resulting graph may be used to rank other source code constructs. In another example, real-time typing of source code may be monitored to detect a source code prefix. One popular source code format is "someObject.XXX' . In this instance, upon detection of the prefix "someObject ", code completion module 116 may display an ordered list of auto completion options. The completions may be ranked or ordered based at least partially on an analysis of the multidimensional space and on a likelihood that each completion results in a proper source code construct when appended to the prefix, as shown in block 206 of FIG. 2. In another example, the auto completion options may include previously used completions of previously used constructs. In a further example, previously used completions may be completions used for constructs in a software project associated with the source code file in which the prefix was detected. In another aspect, features of the previously used constructs may be detected and plotted in the multidimensional space to determine the likelihood that each previously used completion would result in a proper construct when appended to the prefix (i.e. utilizing a learning model in an inference system that generates source code)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the retraining determination methods from Joseph to determine when to retrain the code completion methods from Assulin. Assulin and Joseph are both directed to predicting a user’s demands using machine learning, but while Assulin discusses training a learning model on how to retrieve proper source code constructs to suggest as auto-complete options to a user, it does not contain a set of metrics to determine when the model might need to be retrained. One of ordinary skill would benefit from using Joseph’s methods to monitoring the learning model from Assulin for retraining as it would prevent overfitting, the use of stale data, or other scenarios which might decrease model performance.
However, the combination of Joseph and Assulin does not teach when the inference system fails to accept a second threshold number of predictions made by the machine learning model, retrain the machine learning model with the updated training dataset; and when a number of times the machine learning model fails to make predictions exceeds a third threshold, retrain the machine learning model with the updated training dataset.
Bigaj teaches when the inference system fails to accept a second threshold number of predictions made by the machine learning model, retrain the machine learning model with the updated training dataset (para. [0020] recites the term 'model quality metric' may denote-in the mathematical sense-a distance function between rear, measured values and values generated out of a model comprising a plurality of parameters. The matrix may, e.g., be related to an accuracy of the method if compared to really measured values or to an error rate (i.e. as noted in the analysis of claim 1 the metric being related to accuracy would reflect the accuracy of predictions made; the metric being an error rate would reflect the ability of the machine learning model to make a prediction). Para. [0050] recites if the evaluation result is above the originally defined threshold value-case "N" of determination 210- no retraining is triggered. However, if the evaluation result is below the originally defined threshold value-case "Y"-a retraining is triggered 212);
and when a number of times the machine learning model fails to make predictions exceeds a third threshold, retrain the machine learning model with the updated training dataset (para. [0020] recites the term 'model quality metric' may denote-in the mathematical sense-a distance function between rear, measured values and values generated out of a model comprising a plurality of parameters. The matrix may, e.g., be related to an accuracy of the method if compared to really measured values or to an error rate (i.e. as noted in the analysis of claim 1 the metric being related to accuracy would reflect the accuracy of predictions made; the metric being an error rate would reflect the ability of the machine learning model to make a prediction). Para. [0050] recites if the evaluation result is above the originally defined threshold value-case "N" of determination 210- no retraining is triggered. However, if the evaluation result is below the originally defined threshold value-case "Y"-a retraining is triggered 212).
See claim 1 for motivation to combine.
The combination of Joseph and Bigaj does not teach monitoring code churn of the initial training dataset after the machine learning model was last trained.
Wasiq teaches monitoring code churn of the initial training dataset after the machine learning model was last trained (Col. 3, lines 62-66 As a result of detecting or being notified of the change to the service associated with the source code 102, the monitor 106 compares the source code 102 with a preceding version of the source code 102 and calculates a weight for the code change (i.e. monitoring code churn of the dataset)). 
See claim 8 for motivation to combine.
Claim 18 is a device claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
	
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20200184494 A1, herein Joseph in view of Bigaj et al (US 20190130303 A1, herein Bigaj), in further view of Assulin (WO 2015105498 A1, herein Assulin), in further view of Wasiq et al (US 10409995 B1, herein Wasiq)), in further view of Woulfe (US 20200341755 A1, herein Woulfe).
Claim 19 is a device claim and its limitation is included in claim 10. Claim 19 is rejected for the same reasons as claim 10.
Claim 20 is a device claim and its limitation is included in claim 11. Claim 20 is rejected for the same reasons as claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121         





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121